On December 2, 1996, it was ordered that defendant, William Michael Kasben, is sentenced to the Montana State Prison for a period of ten (10) years on the offense of theft, a felony, to be suspended in its entirety, and fifteen (15) years on the offense of forgery, common scheme, a felony, to be served consecutively. Defendant shall be subject to all special rules of that program as well as terms and conditions as stated in the December 2, 1996 judgment. The defendant shall be given credit for seventy-five (75) days served in the Park County Jail.
On May 8,1997, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he did not wish to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the petition shall be dismissed without prejudice.
Done in open Court this 8th day of May, 1997.
Chairman, Hou. Jeffrey M. Sherlock, Alternate Member, Hon. Robert Boyd and Alternate Member, Hon. John W. Whelan.